Appellate Case: 21-3114     Document: 010110675839       Date Filed: 04/26/2022      Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                           April 26, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  GANIYU AYINLA JAIYEOLA,

        Plaintiff - Appellant,

  v.                                                    Nos. 21-3114 & 21-3169
                                                  (D.C. No. 2:20-CV-02068-HLT-JPO)
  GARMIN INTERNATIONAL, INC.,                                  (D. Kan.)

        Defendant - Appellee.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before BACHARACH, BRISCOE, and ROSSMAN, Circuit Judges.
                  _________________________________

       In these combined appeals, Ganiyu Ayinla Jaiyeola appeals (1) the district

 court’s final judgment dismissing his action with prejudice as a sanction for his

 abusive litigation conduct and (2) the district court’s order denying for lack of

 jurisdiction motions filed after the notice of appeal of the final judgment. Exercising

 jurisdiction under 28 U.S.C. § 1291, we affirm in each appeal.




       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-3114    Document: 010110675839        Date Filed: 04/26/2022     Page: 2



                                    I. Background1

 A.    The show cause order

       Mr. Jaiyeola brought an action against Garmin International, Inc., asserting

 Garmin’s failure to hire him was discriminatory.2 After a year of the parties

 attempting to proceed through the early litigation stages, the assigned magistrate

 judge determined that efforts to effectively and fairly manage the case had been

 unsuccessful due to Mr. Jaiyeola’s litigation conduct. That conduct included making

 unsubstantiated claims of fraud and bad faith by defense counsel and requesting

 sanctions for that alleged conduct;3 seeking, without good cause or success,

 reconsideration and/or district court review of nearly every discretionary decision the

 magistrate judge had made; and filing two unsuccessful motions to disqualify the



       1
         Unless otherwise indicated, all citations to the record or an appendix are to
 those in appeal No. 21-3114.
       2
         Mr. Jaiyeola has represented himself throughout this litigation. We therefore
 construe his pro se filings liberally, but we may not act as his advocate. See Yang v.
 Archuleta, 525 F.3d 925, 927 n.1 (10th Cir. 2008).
       3
          Mr. Jaiyeola believed counsel committed fraud on the court in two ways.
 First, in Garmin’s answer, counsel described the job he applied for as “Advanced
 Materials Engineer – Plastics and Metals,” R., Vol. I at 268 (emphasis added)
 (boldface omitted), rather than, as Mr. Jaiyeola described it, “Advanced Materials
 Engineer – Metals,” id. at 21 (internal quotation marks omitted). Mr. Jaiyeola
 claimed this was fraud on the court because it was an attempt to show he was not
 qualified for the position. See, e.g., id. at 316-17. Second, Mr. Jaiyeola alleged that
 counsel lied in another filing when she included an email she wrote to him
 summarizing a telephone call during which Mr. Jaiyeola allegedly made derogatory
 comments to her, stated he would be filing an ethics complaint against her,
 and indicated she would be disbarred. See R., Vol. II at 26.

                                            2
Appellate Case: 21-3114    Document: 010110675839        Date Filed: 04/26/2022      Page: 3



 magistrate judge. Concluding that Mr. Jaiyeola was “abusing the judicial process,”

 the magistrate judge ordered him to show cause why the case should not “be

 dismissed as a sanction for his abusive litigation tactics” and why he should not be

 required to reimburse Garmin for “attorney fees and expenses incurred in response to

 his frivolous filings.” R., Vol. II at 252. The magistrate judge also vacated the

 scheduling order.

 B.    Filings leading up to the June 9 status conference

       Mr. Jaiyeola did not directly respond to the show cause order. Instead, he filed

 a motion for certification under 28 U.S.C. § 1292(b) and a stay (ECF No. 1084) so he

 could appeal the show cause order to this court. On April 14, 2021, seeking to

 “manage expectations” and “set the tone for this case going forward,” R., Vol. II

 at 927 (internal quotation marks omitted), the district court set an in-person status

 conference on the show cause order and the § 1292(b) motion in Kansas City (ECF

 No. 112). Mr. Jaiyeola moved for reconsideration (ECF No. 113), primarily arguing

 he could not attend the hearing because of the COVID-19 epidemic and the fact that

 he resides in Michigan. He also requested recusal of the magistrate judge. The

 district judge set a telephonic hearing on the motion for reconsideration and recusal,

 and she ordered expedited briefing (ECF No. 115). Mr. Jaiyeola then filed a motion



       4
          We identify the many different motions discussed in the remainder of our
 decision by reference to the Electronic Case Filing (“ECF”) number on the district
 court’s docket. Although we omit reference to the separate memoranda Mr. Jaiyeola
 filed in support of his motions, we have reviewed those memoranda.

                                             3
Appellate Case: 21-3114     Document: 010110675839        Date Filed: 04/26/2022       Page: 4



 to appoint a special master to decide the show cause order and his motion for

 reconsideration (ECF No. 117).5

       Just minutes before the telephonic hearing, however, Mr. Jaiyeola filed his

 third motion to disqualify the magistrate judge (ECF No. 120). The district judge

 held the telephonic hearing and denied the motion for reconsideration of the order

 setting the status conference and the incorporated request for recusal of the

 magistrate judge (ECF Nos. 122 (minute entry), 134 (transcript)). The court stated it

 would consider filing restrictions if either party continued to file multiple motions on

 repetitive issues. See R., Vol. III at 20-21.

       Mr. Jaiyeola immediately filed a notice of appeal from that ruling (ECF

 No. 123). The same day, the district court referred ECF No. 120 to the magistrate

 judge (ECF No. 125). Soon thereafter, and because of the appeal, the district court

 cancelled the status conference (ECF No. 127). While the appeal was pending,

 Mr. Jaiyeola filed a motion for a scheduling order (ECF No. 130) and a motion for

 (1) reconsideration of the referral of ECF No. 120 and (2) recusal of the district judge

 based on the referral (ECF No. 128).

       A panel of this court dismissed the appeal because the order denying the

 motion for reconsideration was not final or immediately appealable, see R., Vol. II

 at 490-91. After that dismissal, the district court reset the status conference for


       5
         Mr. Jaiyeola “believe[d]” the district judge had a “conflict regarding the
 issues” because, by summarizing some of the district judge’s rulings, the magistrate
 judge had made her “a witness” regarding the issues raised in the show cause order.
 R., Vol. II at 387.
                                             4
Appellate Case: 21-3114     Document: 010110675839        Date Filed: 04/26/2022     Page: 5



 June 9, 2021 (ECF No. 137). The next day, Mr. Jaiyeola sought reconsideration of

 that setting, vacatur of the referral of his third disqualification motion, and a ruling

 on his pending requests to disqualify or recuse the district and magistrate judges

 (ECF No. 138). The district court vacated the referral, denied the third motion to

 disqualify, denied the request that the district judge recuse, declined to reschedule the

 status conference, and ordered the parties to attend that hearing (ECF No. 140).

        Thereafter, Mr. Jaiyeola filed (1) a motion to vacate the show cause order

 (ECF No. 141); (2) a motion, soon amended, to continue the June 9 hearing until

 after briefing on his motion for a scheduling order could be completed so that motion

 could be considered at the hearing (ECF Nos. 146, 149); and (3) a motion for

 reconsideration of ECF No. 140 (ECF No. 147). The district court did not rule on the

 motion to vacate the show cause order, but it denied the other two motions (ECF

 No. 150). The court warned that future filings related to the June 9 hearing would

 likely result in a $200 sanction. Shortly before that order was entered, Mr. Jaiyeola

 had filed another motion to continue the hearing (ECF No. 151), which the district

 court separately denied (ECF No. 153).

        Next, the day before the June 9 hearing, Mr. Jaiyeola filed a petition for a writ

 of mandamus with this court, seeking disqualification of the district and magistrate

 judges, vacatur of the show cause order, and appointment of a special master. A

 panel of this court denied the petition on June 28, 2021.




                                             5
Appellate Case: 21-3114    Document: 010110675839         Date Filed: 04/26/2022    Page: 6



 C.    The June 9 status conference

       Meanwhile, the district court held the status conference on June 9. The

 magistrate judge attended. At the outset, Mr. Jaiyeola objected that his pending

 mandamus action divested the district court of jurisdiction. The district court

 overruled that objection, explaining that “[a]bsent a stay by the Tenth Circuit, the

 filing of a petition for mandamus does not divest the district court of jurisdiction.”

 Aplee. Suppl. App. at 58 (citing Moore v. Busby, 92 F. App’x 699, 702 (10th Cir.

 2004)). At the conclusion of the conference, the court took matters under

 advisement. By minute order (ECF No. 157), the court denied Mr. Jaiyeola’s

 motions for § 1292(b) certification and for appointment of a special master.

 D.    Filings after the in-person hearing

       While the court considered the pending matters, Mr. Jaiyeola filed an objection

 to the magistrate judge’s presence at the hearing (ECF No. 158). He alleged that the

 magistrate judge, who sat in the jury box, created a hostile environment by “glaring

 at” Mr. Jaiyeola and moving closer to him during the hearing. R., Vol. II at 911.

       Mr. Jaiyeola also filed a response (ECF No. 160) to Garmin’s motion for an

 extension of time to file its response to the motion for a scheduling order until after

 the district court ruled on the show cause order. He asked the court to sanction

 Garmin and its counsel for filing the request, which he characterized as frivolous and

 in violation of Fed. R. Civ. P. 1, by granting summary judgment in his favor and

 imposing sanctions against defense counsel. The magistrate judge granted the



                                             6
Appellate Case: 21-3114    Document: 010110675839         Date Filed: 04/26/2022       Page: 7



 extension of time and declined to sanction Garmin (ECF No. 161). Mr. Jaiyeola filed

 a notice of appeal from the magistrate judge’s order (ECF No. 162).

 E.    The district court’s “final chance” ruling

       On June 18, while the appeal was pending, the district court issued a 36-page

 ruling (ECF No. 165). The court first determined that the magistrate judge’s order

 granting Garmin’s motion for an extension of time and declining Mr. Jaiyeola’s

 request for sanctions was an unappealable interlocutory order, and therefore

 Mr. Jaiyeola’s notice of appeal was frivolous and deficient; accordingly, the notice

 did not divest the district court of jurisdiction. This court in fact dismissed the

 appeal for lack of jurisdiction on July 6, 2021, because the magistrate judge’s order

 was not final or otherwise appealable. See Aplee. Suppl. App. at 51-53 (ECF

 No. 180).

       The district court also determined that Mr. Jaiyeola had (1) never shown cause

 in writing why his case should not be dismissed; (2) made repetitive, frivolous, and

 abusive filings, including motions for recusal and motions for reconsideration;

 (3) made repeated, unsubstantiated misconduct allegations against the court and

 defense counsel; (4) resisted or obstructed nearly every effort by the court to manage

 the case and showed disrespect leading up to and during the June 9 hearing; and

 (5) had engaged in similar conduct in other cases. Regarding Mr. Jaiyeola’s

 objection to the magistrate judge’s presence at the hearing, the court specifically

 found that “at no time did [the magistrate judge] glare at [Mr. Jaiyeola], in a hostile

 manner or otherwise,” and that the magistrate judge “always remained on the

                                             7
Appellate Case: 21-3114     Document: 010110675839        Date Filed: 04/26/2022      Page: 8



 opposite side of the courtroom from [Mr. Jaiyeola].” R., Vol. II at 940. The court

 concluded that Mr. Jaiyeola’s “objection simply reflects [his] continued and

 unfounded attempt to baselessly attack a member of the judiciary.” Id. at 941.

       Consequently, the district court found that the show cause order was

 warranted, denied the motion to vacate that order, and denied a motion to sanction

 defense counsel Mr. Jaiyeola had filed (ECF No. 103) just prior to the show cause

 order. The court also overruled Mr. Jaiyeola’s objections to an order of the

 magistrate judge (ECF No. 97) denying his motion to compel discovery of documents

 Garmin claimed were subject to attorney client privilege (ECF No. 62). But rather

 than dismiss the case as a sanction, the district court gave Mr. Jaiyeola “a final

 chance” by allowing the case to continue with several restrictions and conditions. Id.

 at 949. Chief among those were: (1) either party could “notice up to two additional

 depositions” but could show that additional depositions were warranted by filing “an

 appropriate and targeted motion”; (2) Mr. Jaiyeola’s filing of any further motions the

 district court “denied and deemed frivolous” would “result in at least a $200

 monetary sanction but may include additional sanctions, including dismissal with

 prejudice”; (3) “[r]equests to disqualify either the [district judge] or [the magistrate

 judge would] be deemed frivolous if based on similar allegations as his previous

 motions or if sought simply because [Mr. Jaiyeola] disagrees with court orders”;

 (4) “[u]nwarranted or rote motions for reconsideration or review that fail to set forth

 valid grounds for reconsideration or review, and which are subsequently denied,

 [would] be deemed frivolous”; and (5) “any other repetitive, abusive, or vexatious

                                             8
Appellate Case: 21-3114     Document: 010110675839         Date Filed: 04/26/2022    Page: 9



 motion . . . may result in additional sanctions, including . . . dismissal with

 prejudice.” Id. at 950-51. The court “strongly cautioned” Mr. Jaiyeola “that failure

 to abide by these sanctions and follow these orders [would] likely result in the

 imposition of additional sanctions, including dismissal of this case with prejudice

 and without further notice.” Id. at 951.

 F.     Dismissal of the case

        Despite these warnings, and on the next business day after the June 18 order,

 Mr. Jaiyeola filed a motion to disqualify both judges, repeating his allegations that

 the magistrate judge harassed and threatened him during the June 9 conference and

 that the district judge had enabled and encouraged the magistrate judge’s presence

 and actions (ECF No. 167). Mr. Jaiyeola also reiterated his previously rejected

 misconduct claims against the magistrate judge. Two days later, he filed a motion to

 depose twelve additional witnesses (ECF No. 169).

        The district court denied the motion to disqualify and deemed it frivolous

 given the court’s related findings in its June 18 order. And it considered the motion

 for twelve additional depositions a reflection of Mr. Jaiyeola’s “clear intent . . . to not

 abide by the Court’s limitations going forward and to continue his aggressive and

 vexatious litigation behavior,” id. at 1028, because the motion was not “targeted,” as

 the June 18 order required, see id. at 950, but was based solely on the fact that

 Mr. Jaiyeola had designated the individuals as witnesses in his initial disclosures.

 Accordingly, the court dismissed the case with prejudice as a sanction under Rule 11



                                             9
Appellate Case: 21-3114    Document: 010110675839         Date Filed: 04/26/2022    Page: 10



  because the motions violated “the letter and spirit of the June 18 order,” id. at 1028.

  The court denied the motion to depose an additional twelve witnesses as moot.

        Mr. Jaiyeola appealed the judgment of dismissal, giving rise to appeal

  No. 21-3114. Soon thereafter he made a series of filings in the district court6 seeking

  reconsideration of the magistrate judge’s order (ECF No. 161) granting Garmin’s

  motion for an extension of time to file a response to Mr. Jaiyeola’s motion for a

  scheduling order. The district court denied the motions without prejudice for lack of

  jurisdiction because they concerned more than collateral matters, and the appeal from

  the final judgment divested it of jurisdiction over non-collateral matters

  (ECF No. 193). Mr. Jaiyeola appealed that ruling, giving rise to appeal No. 21-3169.

                                      II. Discussion

  A.    Appeal No. 21-3114

        1. Argument concerning the district court’s subject matter jurisdiction

        Because subject matter jurisdiction is a threshold issue, see Lang v. Lang

  (In re Lang), 414 F.3d 1191, 1195 (10th Cir. 2005), we begin our discussion with the

  final argument in Mr. Jaiyeola’s opening brief—that the district court lacked subject

  matter jurisdiction to hold a hearing and rule on the show cause order and the motion

  to appoint a special master. Mr. Jaiyeola argues this is so because, a day before the

  June 9 hearing, he filed a petition for a writ of mandamus concerning those two

  matters, and “a mandamus petition is a notice of appeal.” Aplt. Opening Br.


        6
         ECF Nos. 182 (motion for reconsideration), 184 (motion to withdraw ECF
  No. 182), 185 (motion for reconsideration).
                                             10
Appellate Case: 21-3114     Document: 010110675839         Date Filed: 04/26/2022     Page: 11



  at 61-62. In support, he cites In re Dummar, No. 07-4185 (10th Cir. Sept. 24, 2007)

  (unpublished) (order denying mandamus petition). This argument is frivolous. What

  we said in Dummar was that “[w]e have on occasion construed a mandamus petition

  as a notice of appeal.” Id. at 2 (emphasis added). In support, we cited United States

  v. Gundersen, 978 F.2d 580 (10th Cir. 1992). In Gunderson, we explained that

  although a mandamus petition generally may not be a substitute for an appeal,

  id. at 582, such a petition could be construed as a notice of appeal when necessary to

  preserve the right to appeal an appealable order, see id. at 583-84. But nothing in

  Mr. Jaiyeola’s mandamus petition suggested he was seeking to appeal; instead, he

  clearly sought mandamus relief—disqualification of the magistrate and district

  judges, vacatur of the show cause order, and appointment of a special master. Nor

  was the show cause order or the denial of the motion to appoint a special master final

  or immediately appealable rulings. Thus, even if the mandamus petition could be

  construed as a notice of appeal, it did not divest the district court of jurisdiction. See

  Arthur Andersen & Co. v. Finesilver, 546 F.2d 338, 340-41 (10th Cir. 1976) (“If the

  notice of appeal is deficient by reason of . . . reference to a non-appealable order, . . .

  the district court may ignore it and proceed with the case.”).

         2. Arguments concerning dismissal

          We review for an abuse of discretion the district court’s dismissal of an

  action with prejudice as a sanction for abusive litigation conduct. See King v.

  Fleming, 899 F.3d 1140, 1147 (10th Cir. 2018) (setting out standard of review). The



                                              11
Appellate Case: 21-3114     Document: 010110675839        Date Filed: 04/26/2022        Page: 12



  district court applied the five factors that guide courts in determining whether

  dismissal with prejudice is a proper sanction:

        (1) the degree of actual prejudice to the defendant caused by the
        misconduct; (2) the amount of interference with the judicial process; (3) the
        culpability of the litigant; (4) whether the court warned the litigant in
        advance that dismissal of the action would be a likely sanction for
        noncompliance; and (5) the efficacy of lesser sanctions.
  Id. at 1150 (brackets and internal quotation marks omitted). And having reviewed

  the district court record, we conclude that Mr. Jaiyeola has not shown the district

  court abused its discretion in determining that test was met.

        Mr. Jaiyeola does not appear to address the district court’s finding on the first,

  fourth, or fifth factors. But regardless of any briefing failure, we see no abuse of

  discretion as to those factors. His arguments instead appear to primarily target the

  second and third factors.7

        For the second factor, the district court found Mr. Jaiyeola interfered with the

  judicial process based on his repetitive, frivolous, and abusive filings, particularly

  after the court first set the in-person hearing,8 and even more particularly after the


        7
           In many of his arguments, Mr. Jaiyeola takes issue with the substance of
  rulings on motions he filed, complaining that in several instances the district court
  abused its discretion by failing to explain its reasoning for denying a motion. We
  reject his argument that the district court failed to adequately explain its reasoning
  for rulings in ECF Nos. 100, 103, 108, and 117. The district court’s reasoning for its
  rulings against Mr. Jaiyeola on those motions can be found at R., Vol. II at 954-55;
  id. at 938-39; Aplee. Suppl. App. at 70-72; and id. at 60-62, respectively.
        8
          In its dismissal order, the district court incorporated the discussion of
  Mr. Jaiyeola’s litigation conduct and the five factors it had provided in its “final
  chance” order. In that order, the court aptly noted that “[a]n order setting a hearing
  in a case with contested issues is generally unremarkable. But in this case, it
                                             12
Appellate Case: 21-3114     Document: 010110675839         Date Filed: 04/26/2022      Page: 13



  court issued the “final chance” ruling. For the third factor, the district court found

  Mr. Jaiyeola culpable because his litigation conduct was the primary cause of

  difficulties in the case, many of his filings occurred after he was sanctioned for

  similar conduct in a case in another jurisdiction, and he lacked remorse for his

  conduct, including by refusing to acknowledge at the June 9 hearing that he had filed

  any repetitive or frivolous motions.

         We see no abuse of discretion as to either factor. Mr. Jaiyeola’s assertion that

  he never filed anything repetitious is belied by the record. And he misses the mark in

  arguing that because neither the magistrate judge nor the district judge ever denied a

  motion as frivolous, he never filed anything that was frivolous. In its “final chance”

  ruling, the district court identified a number of filings it characterized as frivolous.

  See R., Vol. II at 920 n.2 (referring to notice of appeal of order that granted Garmin’s

  motion for extension of time and denied Mr. Jaiyeola’s request for sanctions as

  frivolous); id. at 926 (discussing show cause order, where the magistrate judge found

  Mr. Jaiyeola had “made numerous frivolous filings, including seeking

  reconsideration or review (or both) of nearly every order, despite those rulings being

  largely discretionary” (internal quotation marks omitted)); id. at 935 (listing motions,

  and requests embedded in other motions, to recuse magistrate judge as examples of

  frivolous filings); id. at 945-46 (discussing the “mostly frivolous” filings

  Mr. Jaiyeola made after the initial setting of the status conference). And in its


  spawned a telephone conference, eleven motions, an interlocutory appeal, and a
  petition for mandamus.” R., Vol. II at 939.
                                              13
Appellate Case: 21-3114     Document: 010110675839        Date Filed: 04/26/2022       Page: 14



  dismissal order, the court found frivolous his final motion to disqualify the magistrate

  and district judges.

        Nor did the district court abuse its discretion in finding that Mr. Jaiyeola

  “file[d] motions or appeals or [took] other actions to improperly and unilaterally

  manipulate the schedule in this case,” id. at 936; that his misconduct allegations

  against the court and defense counsel were unfounded; and that his conduct leading

  up to and during the June 9 hearing “was disrespectful,” and he was “unrepentant for

  this behavior,” id. at 939. We acknowledge Mr. Jaiyeola’s argument that he had to

  file objections with the district court to preserve appellate review of the magistrate

  judge’s non-dispositive rulings. See Sinclair Wyo. Refin. Co. v. A & B Builders, Ltd.,

  989 F.3d 747, 781-83 & n.23 (10th Cir. 2021) (explaining that this court’s “firm

  waiver rule,” under which “a party who fails to make a timely objection to [a]

  magistrate judge’s ruling waives appellate review of both factual and legal questions”

  unless an exception applies, is applicable “when a party fails to object to a magistrate

  judge’s non-dispositive ruling” (brackets and internal quotation marks omitted)).

  That, however, does not lead us to conclude that the district court exceeded its

  discretion in finding Mr. Jaiyeola abused that process by “fail[ing] to apply the

  appropriate deferential” standard of review; asserting “the underlying decision was

  clearly erroneous or contrary to law, but never point[ing] to any evidence supporting

  this conclusion”;9 often making “little to no effort to actually apply the standard he


        9
          When a litigant objects to a magistrate judge’s non-dispositive order, the
  standard of review is whether the order is “clearly erroneous or contrary to law.”
                                             14
Appellate Case: 21-3114     Document: 010110675839         Date Filed: 04/26/2022     Page: 15



  recites”; and making “demands for relief [that] are generally just conclusory.” R.,

  Vol. II at 936.

         Mr. Jaiyeola argues that the district court violated Federal Rule of Evidence

  201(b)(2) by taking judicial notice of his conduct in other cases when considering

  whether dismissal with prejudice was an appropriate sanction. That rule permits a

  court to “judicially notice a fact that is not subject to reasonable dispute because it

  . . . can be accurately and readily determined from sources whose accuracy cannot

  reasonably be questioned.” Fed. R. Evid. 201(b)(2). Mr. Jaiyeola argues the district

  court violated the rule because the nature of his conduct in his other cases is subject

  to reasonable dispute. However, the district court expressly did not “opine of the

  propriety of any order or ruling in [the] underlying cases” and instead relied on

  Mr. Jaiyeola’s conduct in those cases only because it “demonstrate[d] that [his]

  conduct in this case is not an aberration.” R., Vol. II at 943. We see no

  Rule 201(b)(2) violation. Even if there were, it would not materially alter our

  conclusion that the district court did not abuse its discretion in evaluating the five

  King factors and dismissing this case with prejudice as a sanction.

         3. Arguments about recusal and sanctions

         To the extent Mr. Jaiyeola persists in arguing that the magistrate and district

  judges were biased against him and should have recused, we disagree. His argument

  is based on adverse rulings the district court characterized—correctly, in our view—


  28 U.S.C. § 636(b)(1)(A); Ocelot Oil Corp. v. Sparrow Indus., 847 F.2d 1458,
  1461-62 (10th Cir. 1988).
                                              15
Appellate Case: 21-3114     Document: 010110675839         Date Filed: 04/26/2022      Page: 16



  as including “even fairly benign or procedural rulings,” id. at 1026, and on remarks

  the magistrate judge made at a scheduling conference and in some rulings. But

  “judicial rulings alone almost never constitute a valid basis for a bias or partiality

  motion,” Liteky v. United States, 510 U.S. 540, 555 (1994), and we do not see how

  they do here. Further, none of the magistrate judge’s remarks “reveal[ed] an opinion

  that derive[d] from an extrajudicial source,” which can support a claim of bias, or

  displayed the “high degree of favoritism or antagonism as to make fair judgment

  impossible” that will support a bias claim. Id. Rather, the remarks at the scheduling

  conference were merely an effort to educate a pro se litigant concerning the

  management of the case, including the potential costs involved in pursuing certain

  types of discovery, especially depositions. And the magistrate judge’s other remarks

  were, at most, “expressions of impatience, dissatisfaction, annoyance, and even

  anger, that are within the bounds of what imperfect men and women, even after

  having been confirmed as federal judges, sometimes display.” Id. at 555-56; see also

  id. at 556 (“A judge’s ordinary efforts at courtroom administration—even a stern and

  short-tempered judge’s ordinary efforts at courtroom administration—remain

  immune [from claims of improper bias].”).

        Mr. Jaiyeola also asks us to sanction Garmin and its counsel, as a matter of

  fraud on the court, for misstating in its answer to the complaint the title of the

  position for which Mr. Jaiyeola applied. This request is frivolous, and we reject it.

  Even assuming the misstatement was an intentional misrepresentation, it does not rise

  to the level of fraud on the court. See Weese v. Schukman, 98 F.3d 542, 552-53

                                              16
Appellate Case: 21-3114     Document: 010110675839         Date Filed: 04/26/2022     Page: 17



  (10th Cir. 1996) (explaining that “nondisclosure to the court of facts allegedly

  pertinent to the matter before it[] will not ordinarily rise to the level of fraud on the

  court” (internal quotation marks and italics omitted)).10

         Finally, we add that we see no issues or arguments in this appeal meriting

  discussion other than those we have addressed.

  B.     Appeal No. 21-3169

         This appeal concerns post-judgment filings (ECF Nos. 182, 184, 185) in which

  Mr. Jaiyeola asked the district court to consider objections to the magistrate judge’s

  order (ECF No. 161) granting Garmin an extension of time (until seven days after the

  district court’s ruling on the show cause order) to file a response to his motion for a

  scheduling order and denying his request to sanction Garmin and its counsel for

  seeking the extension. In requesting sanctions (summary judgment in his favor and

  appropriate sanctions against defense counsel), Mr. Jaiyeola had characterized

  Garmin’s motion as frivolous and violative of Fed. R. Civ. P. 1.11 The district court


         10
            We note an additional, discrete assertion in Mr. Jaiyeola’s reply brief—that
  of the fourteen separately listed issues in his opening brief, Garmin responded to only
  one (dismissal of the case with prejudice) and has therefore abandoned the remaining
  thirteen. We disagree. Any lack of briefing by Garmin does not require us to rule in
  Mr. Jaiyeola’s favor. See Fed. R. App. P. 31(c) (stating that an appellee’s failure to
  file a response brief results only in forfeiture of oral argument, but an appellant’s
  failure to file an opening brief can result in dismissal of the appeal). Mr. Jaiyeola’s
  reliance on Hamilton v. Southland Christian School, Inc., 680 F.3d 1316 (11th Cir.
  2012), is misplaced, because its discussion of appellee waiver involved a failure to
  assert an alternative basis for affirming a judgment, see id. at 1318, which is not the
  case here.
         11
           Mr. Jaiyeola apparently relied on Rule 1 for its statement that the Federal
  Rules of Civil Procedure “should be construed, administered, and employed by the
                                              17
Appellate Case: 21-3114     Document: 010110675839        Date Filed: 04/26/2022      Page: 18



  denied the post-judgment filings without prejudice for lack of jurisdiction, explaining

  that Mr. Jaiyeola’s notice of appeal from the final judgment deprived the court of

  jurisdiction over the case except for collateral matters not involved in the appeal.

  The court found that the post-judgment motions were not limited to sanctions but

  involved issues similar to those that Mr. Jaiyeola had raised multiple times before

  and that had led to dismissal.

        We review de novo whether the district court had subject matter jurisdiction.

  Mires v. United States, 466 F.3d 1208, 1209 (10th Cir. 2006). Mr. Jaiyeola argues

  that the district court retained jurisdiction to review the magistrate judge’s denial of

  his request for sanctions because sanctions are a collateral matter. We disagree.

        “[T]he general rule is that, when a litigant files a notice of appeal, the district

  court loses jurisdiction over the case, save for collateral matters not involved in the

  appeal.” McKissick v. Yuen, 618 F.3d 1177, 1196 (10th Cir. 2010) (internal quotation

  marks omitted). A sanction is typically a collateral matter. See Cooter & Gell v.

  Hartmarx Corp., 496 U.S. 384, 396 (1990). Here, however, the district court’s

  dismissal involved the propriety of all of Mr. Jaiyeola’s requests to sanction Garmin

  or its counsel. See R. (No. 21-3169), Vol. III at 202-03 (finding, in “final chance”

  ruling, that Mr. Jaiyeola had “levied inappropriate misconduct allegations at

  [Garmin’s] counsel, including in briefs, a motion for sanctions, and during

  communications between the parties”). Thus, Mr. Jaiyeola’s request for sanctions


  court and the parties to secure the just, speedy, and inexpensive determination of
  every action and proceeding.”
                                             18
Appellate Case: 21-3114     Document: 010110675839         Date Filed: 04/26/2022    Page: 19



  relating to Garmin’s motion for an extension of time is intertwined with aspects of

  appeal No. 21-3114. See Stewart v. Donges, 915 F.2d 572, 574 (10th Cir. 1990)

  (“The filing of a notice of appeal . . . confers jurisdiction on the court of appeals and

  divests the district court of its control over those aspects of the case involved in the

  appeal.” (internal quotation marks omitted)). Mr. Jaiyeola contends the sanctions

  issue is not related to that appeal because there he did not argue the district court

  abused its discretion in finding that his motions and other requests for sanctions

  against Garmin and its counsel supported dismissing his case as a sanction for his

  abusive litigation habits. We reject this argument. Regardless of whether he

  advanced that argument, the sanctions issue remains an “aspect[] of the case involved

  in the appeal,” id. (internal quotation marks omitted). Accordingly, we affirm the

  district court’s order denying the post-judgment motions. We deny all other relief

  Mr. Jaiyeola requests in his opening brief (sanctions on defense counsel; referral of

  defense counsel to Kansas disciplinary authorities; disqualification of the magistrate

  and district judges; appointment of a special master).

                                      III. Conclusion

        In appeal No. 21-3114, we affirm the district court’s judgment, and in appeal

  No. 21-3169, we affirm the order denying Mr. Jaiyeola’s post-judgment motions.


                                               Entered for the Court


                                               Mary Beck Briscoe
                                               Circuit Judge


                                              19